Citation Nr: 1632752	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than August 25, 2009 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to April 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD effective from August 25, 2009.


FINDING OF FACT

In a July 2016 written statement, the Veteran withdrew his claim of entitlement to an effective date earlier than August 25, 2009 for the award of service connection for PTSD.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of the claim of entitlement to an effective date earlier than August 25, 2009 for the award of service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As already alluded to, the Veteran submitted a written statement in July 2016 withdrawing his claim of entitlement an effective date earlier than August 25, 2009 for the award of service connection for  PTSD.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to these issues is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.  


ORDER

The claim of entitlement to an effective date earlier than August 25, 2009 for the award of service connection for PTSD is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


